Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00651-CV

                     Philip Wayne HINDES and Melinda Hindes Eustace,
                                      Appellants

                                              v.

 LA SALLE COUNTY, TEXAS; the Honorable Joel Rodriguez, Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-09-00179-CVL
                           Honorable Dick Alcala, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellants Philip Wayne Hindes and Melinda
Hindes Eustace.

       SIGNED August 26, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice